         Case 1:19-cv-03826-ER Document 41-1 Filed 05/07/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 DONALD J. TRUMP; DONALD J. TRUMP,
 JR.; ERIC TRUMP; IVANKA TRUMP; THE
 DONALD J. TRUMP REVOCABLE TRUST;
 THE TRUMP ORGANIZATION, INC.;
 TRUMP ORGANIZATION LLC; DJT
 HOLDINGS LLC; DJT HOLDINGS
 MANAGING MEMBER LLC; TRUMP
 ACQUISITION LLC; and TRUMP
 ACQUISITION, CORP.,

                               Plaintiffs,

        v.
                                                            Case No. 1:19-cv-03826-ER
 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                               Defendants,

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                      Intervenor-Defendants.


    [PROPOSED] ORDER GRANTING INTERVENOR-DEFENDANTS’ CONSENT
                   MOTION FOR EXTENSION OF TIME

       It is SO ORDERED that the consent motion of intervenor-defendants Committee on

Financial Services and Permanent Select Committee on Intelligence of the U.S. House of

Representatives for a 24-hour extension of time to respond to plaintiffs’ May 3, 2019 letter is

GRANTED.
         Case 1:19-cv-03826-ER Document 41-1 Filed 05/07/19 Page 2 of 2



Dated: __________                         _________________________________
                                          Judge Edgardo Ramos
                                          UNITED STATES DISTRICT COURT JUDGE




Copies to:

William S. Consovoy
CONSOVOY MCCARTHY PARK PLLC
3033 Wilson Blvd.
Suite 700
Arlington, VA 22201
will@consovoymccarthy.com

James Alwin Murphy
MURPHY & MCGONIGLE, P.C.
1185 Avenue of the Americas, 21st Floor
New York, NY 10036
jmurphy@mmlawus.com

Marc Lee Mukasey
MUKASEY FRENCHMAN & SKLAROFF
250 Park Avenue, 7th Floor
New York, NY 10177
mukaseym@gtlaw.com

Steven R. Ross
AKIN GUMP STRAUSS HAUER & FELD LLP
2001 K Street NW
Washington, DC 20006
sross@akingump.com
